Exhibit 10.23

 

Second Priority Mortgage of Shares

 

in

 

Seagate Technology

 

 

1 March 2010

 

 

Seagate Technology plc

 

 

(as Mortgagor)

 

 

and

 

 

Wells Fargo Bank, National Association

 

 

(as Mortgagee)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CLAUSE

 

 

PAGE

 

 

 

 

1.

 

DEFINITIONS AND INTERPRETATION

1

 

 

 

 

2.

 

REPRESENTATION AND WARRANTIES

4

 

 

 

 

3.

 

COVENANT TO PAY

6

 

 

 

 

4.

 

SECURITY

6

 

 

 

 

5.

 

RIGHTS IN RESPECT OF MORTGAGED PROPERTY

7

 

 

 

 

6.

 

PRESERVATION OF SECURITY

8

 

 

 

 

7.

 

ENFORCEMENT OF SECURITY

11

 

 

 

 

8.

 

APPOINTMENT OF A RECEIVER

12

 

 

 

 

9.

 

POWERS OF A RECEIVER

13

 

 

 

 

10.

 

FURTHER ASSURANCES

13

 

 

 

 

11.

 

INDEMNITIES

14

 

 

 

 

12.

 

POWER OF ATTORNEY

15

 

 

 

 

13.

 

EXPENSES

16

 

 

 

 

14.

 

RELEASE

16

 

 

 

 

15.

 

NOTICES

16

 

 

 

 

16.

 

ASSIGNMENTS

17

 

 

 

 

17.

 

COLLATERAL AGENT

17

 

 

 

 

18.

 

SET-OFF

17

 

 

 

 

19.

 

SUBSEQUENT SECURITY INTERESTS

17

 

 

 

 

20.

 

MISCELLANEOUS

17

 

 

 

 

21.

 

LAW AND JURISDICTION

18

 

 

 

 

22.

 

INTERCREDITOR AGREEMENT

18

 

 

SCHEDULE 1

21

 

 

SCHEDULE 2

23

 

 

SCHEDULE 3

25

 

i

--------------------------------------------------------------------------------


 

THIS EQUITABLE SHARE MORTGAGE is made on 1 March 2010

 

BETWEEN

 

(1)                                  SEAGATE TECHNOLOGY PLC, a company
incorporated and existing under the laws of Ireland with its registered office
at Arthur Cox Building, Earlsfort Terrace, Dublin 2, Ireland (the “Mortgagor”);
and

 

(2)                                  WELLS FARGO BANK, NATIONAL ASSOCIATION, a
company established under the laws of the United States of America as Collateral
Agent and trustee for and on behalf of the Secured Parties (the “Collateral
Agent” or “Mortgagee”).

 

WHEREAS

 

(A)                              Pursuant to the Indenture, Seagate Technology
International, an exempted company with limited liability incorporated under the
laws of the Cayman Islands, as Issuer (the “Issuer”) has issued USD430,000,000
in aggregate principal amount of 10.00% Senior Secured Second-Priority Notes due
2014 (the “Notes”) guaranteed by the Mortgagor as Guarantor.

 

(B)                                In order to secure the Obligations of the
Mortgagor under the Note Guaranty, the Indenture and the Notes, the Mortgagor
has agreed to grant security over the Mortgaged Shares in favour of the
Collateral Agent for the benefit of the Secured Parties in respect of the
Secured Obligations.

 

(C)                                The Security Interests granted hereunder in
respect of the Mortgaged Shares are subject to the terms, conditions and
provisions of the Intercreditor Agreement in all respects.

 

NOW THIS MORTGAGE WITNESSETH

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                                 In this Mortgage, unless the context
otherwise requires, words and expressions which are capitalised but not defined
herein (including in the recitals hereto) shall have the same meanings as are
given to them in the Indenture.  In addition, the following definitions shall
apply:

 

“Companies Law” means the Companies Law (as amended) of the Cayman Islands;

 

“Company” means Seagate Technology, an exempted company with limited liability
incorporated under the laws of the Cayman Islands with a company number 
CR-103072 and having its registered office at P.O Box 309, Ugland House, George
Town, Grand Cayman KY1-1104, Cayman Islands;

 

“Event of Default” means the occurrence of an Event of Default as defined in the
Indenture and/or the failure by the Mortgagor to observe or perform any covenant
or agreement contained in this Mortgage or any default in the payment of any of
the Secured Obligations;

 

“First Priority Obligation” has the meaning given to it in the Intercreditor
Agreement;

 

“First Priority Secured Party” means JPMorgan Chase Bank, N.A. as administrative
agent under the Senior Credit Facility or any other administrative agent under a
Senior Credit Facility that is a First Priority Obligation;

 

“First Priority Share Mortgage” means the Equitable Share Mortgage dated 1
March 2010 between the Mortgagor and the First Priority Secured Party as varied
from time to time;

 

1

--------------------------------------------------------------------------------


 

“gross negligence” shall be interpreted according to the laws of the State of
New York, United States of America;

 

“Guarantor” means each of the Company and certain other subsidiaries of the
Company, all of which entities have guaranteed the Notes under the Indenture;

 

“Indenture” means the Indenture dated as of 1 May 2009 and made among the
Issuer, the Company, Wells Fargo Bank, N.A. as trustee and the other guarantors
party thereto as varied from time to time;

 

“Indenture Documents” has the meaning given to it in the U.S. Security
Agreement;

 

“Initial Shares” means the entire issued share capital of the Company legally
and beneficially held by the Mortgagor pursuant to the Schemes of Arrangement
becoming effective;

 

“Intercreditor Agreement” means the Intercreditor Agreement dated 1 May 2009
among the Collateral Agent, JPMorgan Chase Bank, N.A., the Company, the Issuer,
Seagate Technology HDD Holdings and the other parties thereto as amended from
time to time;

 

“Mortgage” means this share mortgage;

 

“Mortgaged Property” means the Mortgaged Shares and all rights, benefits and
advantages now or at any time in the future deriving from or incidental to any
of the Mortgaged Shares including:

 

(a)                                  all dividends or other distributions
(whether in cash, securities or other property), interest and other income paid
or payable in relation to any Mortgaged Shares;

 

(b)                                 all shares, securities, rights, monies or
other property whether certificated or uncertificated accruing, offered or
issued at any time by way of redemption, conversion, exchange, substitution,
preference, option, bonus issue or otherwise in respect of any Mortgaged Shares
(including but not limited to proceeds of sale); and

 

(c)                                  all certificates or other evidence of title
to any of the Mortgaged Shares now and from time to time hereafter deposited
with the Collateral Agent;

 

“Mortgaged Shares” means:

 

(a)                                  any and all shares (if any) in the capital
of the Company legally or beneficially held by the Mortgagor as at the date
hereof;

 

(b)                                 any shares acquired in respect of Mortgaged
Shares by reason of a stock split, stock dividend, reclassification or
otherwise; and

 

(c)                                  all other shares in the Company from time
to time legally or beneficially owned by the Mortgagor including, without
limitation, the Initial Shares acquired by the Mortgagor at the Transaction
Time;

 

“Note Guaranty” means the guaranty of the Notes by the Mortgagor as Guarantor
pursuant to the Indenture as varied from time to time;

 

“Other Guarantor” means any of the Guarantors;

 

“Parties” means the parties to this Mortgage;

 

2

--------------------------------------------------------------------------------


 

“Register of Members” means the register of members of the Company maintained by
the Company in accordance with the Companies Law;

 

“Secured Obligations” has the meaning given to it in the U.S. Security
Agreement;

 

“Security Interest” means:

 

(a)                                  a mortgage, charge, pledge, lien,
assignment by way of security or other encumbrance or security arrangement
(including any hold back or “flawed asset” arrangement) securing any obligation
of any person;

 

(b)                                 any arrangement under which money or claims
to, or the benefit of, a bank or other account may be applied, set off or made
subject to a combination of accounts so as to effect discharge of any sum owed
or payable to any person;

 

(c)                                  any other type of arrangement having a
similar effect; or

 

(d)                                 agreements to create the foregoing;

 

“Security Period” means the period commencing on the date of Transaction Time
and terminating on the date when all the Secured Obligations have been
discharged in full;

 

“Schemes of Arrangement” means (i) the scheme of arrangement to be approved by
the shareholders of Seagate Technology at a meeting held in accordance with an
order of the Grand Court of the Cayman Islands (“Cayman Court”); and (ii) the
scheme of arrangement supervised by the Cayman Court pursuant to which Seagate
Technology will merge with Seagate Cayman Holdings, a wholly-owned subsidiary of
Seagate Technology plc, Seagate Technology will survive the merger, Seagate
Cayman Holdings will be dissolved and will cease to exist and Seagate Technology
will become a direct, wholly-owned subsidiary of Seagate Technology plc, the
resulting publicly traded parent of the Seagate group of companies;

 

“Transaction Time” has the meaning given to it in the Schemes of Arrangement;
and

 

“U.S. Security Agreement” means the Second Lien U.S. Security Agreement among
the Issuer, the Company, each of the subsidiaries listed in Schedule I thereto
and the Collateral Agent as supplemented by the Mortgagor and Seagate HDD Cayman
on or about the date hereof and as varied from time to time.

 

1.2                                 In construing this Mortgage (including the
recitals), unless otherwise specified:

 

(a)                                  references to any Party shall be construed
so as to include that Party’s respective successors in title, permitted assigns
and permitted transferees;

 

(b)                                 “including” and “in particular” shall not be
construed restrictively but shall mean respectively “including, without
prejudice to the generality of the foregoing” and “including, without
limitation”, and “in particular, but without prejudice to the generality of the
foregoing”;

 

(c)                                  references to a “person” shall be construed
so as to include any individual, firm, company or other body corporate,
government, state or agency of a state, local or municipal authority or
government body or any joint venture, association or partnership (whether or not
having separate legal personality); and in each case, its successors and assigns
and persons deriving title under or through it, in whole or in part, and any
person which replaces any party to any document in its respective role
thereunder, whether by

 

3

--------------------------------------------------------------------------------


 

assuming the rights and obligations of the party being replaced or whether by
executing a document in or substantially in the form of the document it
replaces;

 

(d)                                 “variation” includes any variation,
amendment, accession, novation, restatement, modification, assignment, transfer,
supplement, extension, deletion or replacement however effected and “vary” and
“varied” shall be construed accordingly;

 

(e)                                  “writing” includes facsimile transmission
legibly received except in relation to any certificate, notice or other document
which is expressly required by this Mortgage to be signed and “written” has a
corresponding meaning;

 

(f)                                    references to the “consent” of the
Collateral Agent shall be construed as the consent of the Collateral Agent
acting in its absolute discretion;

 

(g)                                 subject to Clause 20.3, references to this
Mortgage or to any other document include references to this Mortgage or such
other document as varied in any manner from time to time, even if changes are
made to:

 

(i)                                     the composition of the parties to this
Mortgage or such other document or to the nature or amount (including any
increase) of any facilities made available under such other document; or

 

(ii)                                  the nature or extent of any obligations
under such other document;

 

(h)                                 references to uncertificated shares are to
shares the title to which can be transferred by means of an electronic or other
entry and references to certificated shares are to shares which are not
uncertificated shares;

 

(i)                                     references to the singular shall include
the plural and vice versa and references to the masculine shall include the
feminine or neuter and vice versa;

 

(j)                                     references to clauses and schedules are
to clauses of, and schedules to, this Mortgage;

 

(k)                                  references to any statute or statutory
provision shall be construed as a reference to the same as it may have been, or
may from time to time be amended, modified or re-enacted;

 

(l)                                     headings and titles are for convenience
only and do not affect the interpretation of this Mortgage;

 

(m)                               an Event of Default is “continuing” if it has
not been remedied or waived; and

 

(n)                                 this Mortgage is a “Security Agreement”
under the terms of the Indenture.

 

2.                                      REPRESENTATION AND WARRANTIES

 

2.1                                 The Mortgagor hereby represents and warrants
to the Collateral Agent and each Secured Party on the date of the Transaction
Time with respect to all representations and warranties in this Clause 2.1 and
with respect to Clause 2.1(h)(i); (i) and (j) on the date of this Mortgage that:

 

(a)                                  the Mortgagor is the sole legal and
beneficial owner of the Mortgaged Property free from any Security Interest
(other than that created by the First Priority Share Mortgage and this Mortgage)
or other interest and any options or rights of pre-emption;

 

4

--------------------------------------------------------------------------------


 

(b)                                 the Mortgaged Shares represent 100%
(one hundred percent) of the issued shares of the Company;

 

(c)                                  any Mortgaged Shares are, or will be when
mortgaged and charged, duly authorised, validly issued, fully paid,
non-assessable, freely transferable and constitute shares in the capital of a
Cayman Islands exempted company.  To the extent they are in existence there are
no moneys or liabilities outstanding or payable in respect of any such shares
nor will there be any and they have not been redeemed nor cancelled in any way
nor will they be;

 

(d)                                 no person has or is entitled to any
conditional or unconditional option, warrant or other right to subscribe for,
purchase or otherwise acquire any issued or unissued shares, or any interest in
shares, in the capital of the Company;

 

(e)                                  the Mortgaged Shares are not issued with
any preferred, deferred or other special rights or restrictions whether in
regard to dividends, voting, return of any amount paid on account of shares or
otherwise which are not expressly set out in the memorandum and articles of
association of the Company;

 

(f)                                    there are no covenants, agreements,
conditions, interest, rights or other matters whatsoever which adversely affect
the Mortgaged Property;

 

(g)                                 the Mortgagor has not received any notice of
an adverse claim by any person in respect of the ownership of the Mortgaged
Property or any interest in the Mortgaged Property;

 

(h)                                 the Mortgagor has full power and authority
to:

 

(i)                                     execute and deliver this Mortgage and
the other Indenture Documents to which it is a party;

 

(ii)                                  be the legal and beneficial owner of the
Mortgaged Property; and

 

(iii)                               comply with the provisions of, and perform
all its obligations under this Mortgage and the other Indenture Documents to
which it is a party;

 

(i)                                     it is able to pay its debts as they fall
due and it has not taken any action nor have any steps been taken or legal
proceedings been started or threatened in writing against it for:

 

(i)                                     winding up, dissolution or
reorganisation;

 

(ii)                                  the enforcement of any Security Interest
over its assets; or

 

(iii)                               the appointment of a liquidator, receiver,
administrative receiver, administrator, trustee or similar officer of it or of
any or all of its assets;

 

(j)                                     all licences, consents, exemptions,
clearance filings, registration, payments of taxes, notarisation and
authorisations as are or may be necessary or desirable for the proper conduct of
its business, trade, and ordinary activities and for the performance and
discharge of its obligations and liabilities under this Mortgage and each other
Indenture Document to which the Mortgagor is a party and which are required in
connection with the execution, delivery, validity, enforceability or
admissibility in evidence of this Mortgage and each other Indenture Document to
which the Mortgagor is a party and the creation of security over the Mortgaged
Property have been obtained and are in full force and effect;

 

5

--------------------------------------------------------------------------------


 

(k)                                  it has not taken any action whereby the
rights attaching to the Mortgaged Property are altered or diluted save to the
extent such alteration or dilution is expressly permitted under this Mortgage or
any other Indenture Document; and

 

(l)                                     this Mortgage is effective to create a
valid and enforceable second priority equitable mortgage and second priority
fixed charge upon the Mortgaged Property in favour of the Collateral Agent
ranking in priority to any claims by any liquidator (or similar officer) or
creditor of the Mortgagor other than the parties secured by the First Priority
Share Mortgage.

 

2.2                                 The Mortgagor also represents and warrants
to and undertakes with the Collateral Agent that the foregoing representations
and warranties will be true and accurate throughout the continuance of this
Mortgage with reference to the facts and circumstances subsisting from time to
time.

 

3.                                      COVENANT TO PAY

 

The Mortgagor hereby covenants with the Collateral Agent as primary obligor and
not merely as surety to pay and discharge the Secured Obligations in the manner
provided in the relevant Indenture Documents.

 

4.                                      SECURITY

 

4.1                                 As a continuing security for the payment and
discharge of the Secured Obligations, the Mortgagor as legal and beneficial
owner hereby:

 

(a)                                  mortgages to the Collateral Agent, by way
of a second equitable mortgage, the Mortgaged Shares;

 

(b)                                 charges to the Collateral Agent, by way of a
second fixed charge, all of its right, title and interest in and to the
Mortgaged Property including all benefits, present and future, actual and
contingent accruing in respect of the Mortgaged Property; and

 

(c)                                  assigns, and agrees to assign, absolutely
by way of security to the Collateral Agent all its rights, present and future,
relating to any of the Mortgaged Property.

 

4.2                                 The Mortgagor hereby agrees to deliver, or
cause to be delivered, to the Collateral Agent on the date of the Transaction
Time:

 

(a)                                  copies of the memorandum and articles of
association and board and committee resolutions of the Mortgagor required to
authorise the execution of this Mortgage;

 

(b)                                 an executed but undated share transfer
certificate in the form set out in Schedule 1 to this Mortgage and any other
documents which from time to time may be requested by the Collateral Agent in
order to enable the Collateral Agent or its nominees to be registered as the
owner or otherwise obtain legal title to the Mortgaged Shares;

 

(c)                                  all share certificates (if any)
representing the Mortgaged Shares (when a share certificate is so issued by the
Company and is not in the possession of the First Priority Secured Party) and
a certified copy of the Register of Members of the Company showing the Mortgagor
as registered owner of the Mortgaged Shares;

 

(d)                                 an executed irrevocable proxy and power of
attorney made in respect of the Mortgaged Shares in favour of the Collateral
Agent in the form set out in Schedule 2 to this Mortgage;

 

6

--------------------------------------------------------------------------------


 

(e)                                  an executed irrevocable letter of
instructions from the Company to its registered office provider appointing an
instructing party for the Company in the form set out in Schedule 3 of this
Mortgage; and

 

(f)                                    a copy of the special resolution passed
by the Mortgagor in the form agreed by the parties.

 

4.3                                 The Mortgagor will procure that there shall
be no increase in the issued share capital of the Company (other than by way of
an issuance of further shares to the person in whose name the Mortgaged Shares
are registered) without the prior consent in writing of the Collateral Agent
subject to the terms, conditions and provisions of the Intercreditor Agreement.

 

4.4                                 The Mortgagor will deliver, or cause to be
delivered, to the Collateral Agent immediately upon (without prejudice to
Clause 4.3) the issue of any further Mortgaged Shares following the date of the
Transaction Time, the items listed in Clauses 4.2(b) and 4.2(c) in respect of
all such further Mortgaged Shares.

 

4.5                                 The Mortgagor shall, immediately after the
Transaction Time procure that any existing notation be deleted and that the
following notation be entered on the Register of Members of the Company:

 

“All the ordinary shares issued as fully paid up and registered in the name of
Seagate Technology plc are subject to a second priority mortgage and charge in
favour of Wells Fargo Bank, National Association pursuant to a share mortgage
dated 1 March 2010, as amended from time to time.”

 

4.6                                 The Mortgagor shall, on the date of
Transaction Time, provide the Collateral Agent with a certified true copy of the
Register of Members of the Company with the annotation referred to in
Clause 4.5.

 

5.                                      RIGHTS IN RESPECT OF MORTGAGED PROPERTY

 

5.1                                 Unless and until the declaration by the
Collateral Agent of an occurrence of an Event of Default:

 

(a)                                  the Mortgagor shall be entitled to exercise
all voting and consensual powers pertaining to the Mortgaged Property or any
part thereof for all purposes not inconsistent with the terms of this Mortgage
or the other Indenture Documents; and

 

(b)                                 the Mortgagor shall be entitled to receive
and retain any dividends, interest or other moneys or assets accruing on or in
respect of the Mortgaged Property or any part thereof.

 

5.2                                 The Collateral Agent shall not have any duty
to ensure that any dividends, interest or other moneys and assets receivable in
respect of the Mortgaged Property are duly and punctually paid, received or
collected as and when the same become due and payable or to ensure that the
correct amounts (if any) are paid or received on or in respect of the Mortgaged
Property or to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property paid, distributed, accruing or offered at any
time by way of redemption, bonus, rights, preference, or otherwise on or in
respect of, any of the Mortgaged Property.

 

5.3                                 Subject to the Intercreditor Agreement, the
Mortgagor hereby authorises the Collateral Agent to arrange at any time and from
time to time after the occurrence of an Event of Default for the Mortgaged
Property or any part thereof to be registered in the name of the Collateral
Agent (or its nominee) thereupon to be held, as so registered, subject to the
terms of this Mortgage and, at the request of the Collateral Agent,
the Mortgagor shall without delay procure that the foregoing shall be done.

 

7

--------------------------------------------------------------------------------


 

6.                                      PRESERVATION OF SECURITY

 

6.1                                 It is hereby agreed and declared that:

 

(a)                                  the security created by this Mortgage shall
be held by the Collateral Agent as a continuing security for the payment and
discharge of the Secured Obligations and the security so created shall not be
satisfied by any intermediate payment or satisfaction of any part of the Secured
Obligations;

 

(b)                                 the Collateral Agent shall not be bound to
enforce any other security before enforcing the security created by this
Mortgage;

 

(c)                                  no delay or omission on the part of the
Collateral Agent in exercising any right, power or remedy under this Mortgage
shall impair such right, power or remedy or be construed as a waiver thereof nor
shall any single or partial exercise of any such right, power or remedy preclude
any further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies herein provided are cumulative and not
exclusive of any rights, powers and remedies provided by law and may be
exercised from time to time and as often as the Collateral Agent may deem
expedient; and

 

(d)                                 any waiver by the Collateral Agent of any
terms of this Mortgage shall only be effective if given in writing and then only
for the purpose and upon the terms for which it is given.

 

6.2                                 Any settlement or discharge under this
Mortgage between the Collateral Agent and the Mortgagor shall be conditional
upon no security or payment to the Collateral Agent by the Company or the
Mortgagor or any other person (including, without limitation, any Other
Guarantor) being avoided or set aside or ordered to be refunded or reduced by
virtue of any provision or enactment relating to bankruptcy, insolvency,
administration or liquidation for the time being in force and, if such condition
is not satisfied, the Collateral Agent shall be entitled to enforce this
Mortgage as if such settlement or discharge had not been made, provided that
such settlement or discharge shall become unconditional six months and one day
after the date of such settlement or discharge.

 

6.3                                 The rights of the Collateral Agent under
this Mortgage and the security hereby constituted shall not be affected by any
act, omission, matter or thing which, but for this provision, might operate to
impair, affect or discharge such rights and security, in whole or in part,
including without limitation, and whether or not known to or discoverable by the
Company, the Mortgagor, the Collateral Agent or any other person:

 

(a)                                  any time or waiver granted to or
composition with the Company, the Mortgagor or any other person;

 

(b)                                 the taking, variation, compromise, renewal
or release of or refusal or neglect to perfect or enforce any rights, remedies
or securities against the Company, the Mortgagor or any other person;

 

(c)                                  any legal limitation, disability,
incapacity or other circumstances relating to the Company, the Mortgagor or any
other person;

 

(d)                                 any amendment or supplement to any Indenture
Document or any other document or security (including any amendment the effect
of which is to change the nature or amount of any facilities made available
thereunder or to change the nature or extent of any obligations thereunder);

 

(e)                                  the dissolution, liquidation, amalgamation,
reconstruction or reorganisation of the Company, the Mortgagor or any other
person; or

 

8

--------------------------------------------------------------------------------


 

(f)                                    the unenforceability, invalidity or
frustration of any obligations of the Company, the Mortgagor or any other person
under any Indenture Document or any other document or security.

 

6.4                               During the Security Period, the Mortgagor
shall not by virtue of any payment made hereunder on account of the Secured
Obligations or by virtue of any enforcement by the Collateral Agent of its
rights under, or the security constituted by, this Mortgage or any Indenture
Document or by virtue of any relationship between or transaction involving the
Mortgagor and/or the Company (whether such relationship or transaction shall
constitute the Mortgagor a creditor of the Company, a guarantor of the
obligations of the Company or in part subrogated to the rights of others against
the Company or otherwise howsoever and whether or not such relationship or
transaction shall be related to, or in connection with, the subject matter of
this Mortgage):

 

(a)                                  exercise any rights of subrogation against
the Company or any other person in relation to any rights, security or moneys
held or received or receivable by the Collateral Agent or any person;

 

(b)                                 exercise any right of contribution from any
co-surety liable in respect of such moneys and liabilities under any other
guarantee, security or agreement;

 

(c)                                  exercise any right of set-off or
counterclaim against the Company or any such co-surety;

 

(d)                                 receive, claim or have the benefit of any
payment, distribution, security or indemnity from the Company or any such
co-surety; or

 

(e)                                  unless so directed by the Collateral Agent
(when the Mortgagor will prove in accordance with such directions), claim as a
creditor of the Company or any such co-surety in competition with the Collateral
Agent.

 

The Mortgagor shall hold in trust for the Collateral Agent and forthwith pay or
transfer (as appropriate) to the Collateral Agent any such payment (including an
amount to any such set-off), distribution or benefit of such security, indemnity
or claim in fact received by it.

 

6.5                               During the Security Period, the Collateral
Agent may at any time keep in a separate account or accounts (without liability
to pay interest thereon) in the name of the Collateral Agent for as long as it
may think fit, any moneys received recovered or realised under this Mortgage or
under any other guarantee, security or agreement relating in whole or in part to
the Secured Obligations without being under any intermediate obligation to apply
the same or any part thereof in or towards the discharge of the Secured
Obligations or any other amount owing or payable under the Indenture Documents;
provided that the Collateral Agent shall be obliged to apply amounts standing to
the credit of such account or accounts once the aggregate amount held by the
Collateral Agent in any such account or accounts opened pursuant hereto is
sufficient to satisfy the outstanding amount of the Secured Obligations in full.

 

6.6                               Subject to the Intercreditor Agreement, except
as otherwise permitted by the First Priority Share Mortgage, the Mortgagor shall
not, without the prior written consent of the Collateral Agent:

 

(a)                                  cause or permit any rights attaching to the
Mortgaged Property to be varied or abrogated;

 

(b)                                 cause or permit any of the Mortgaged
Property to be consolidated, sub-divided or converted or the capital of the
Company to be re-organised, exchanged or repaid; or

 

(c)                                  cause or permit anything to be done which
may depreciate, jeopardise or otherwise prejudice the value of the security
hereby given.

 

9

--------------------------------------------------------------------------------


 

6.7                               The Mortgagor hereby covenants that during the
Security Period it will remain the legal and beneficial owner of the Mortgaged
Property (subject to the Security Interests hereby created) and that it will not
(other than as permitted by the Indenture Documents):

 

(a)                                  create or suffer the creation of any
Security Interests (other than those created by this Mortgage and the First
Priority Share Mortgage) or any other interest on or in respect of the whole or
any part of the Mortgaged Property or any of its interest therein;

 

(b)                                 sell, assign, transfer or otherwise dispose
of any of its interest in the Mortgaged Property without the prior consent in
writing of the Collateral Agent; or

 

(c)                                  permit the register of members to be
maintained outside of the Cayman Islands or by a service provider other than the
person to whom the letter of instructions in Schedule 3 has been given (unless
in the later case, the Mortgagor has provided a new letter of instructions
substantially in the form of Schedule 3 by the new service provider).

 

6.8                               The Mortgagor shall remain liable to perform
all the obligations assumed by it in relation to the Mortgaged Property and the
Collateral Agent shall be under no obligation of any kind whatsoever in respect
thereof or be under any liability whatsoever in the event of any failure by the
Mortgagor to perform its obligations in respect thereof.

 

6.9                               The Mortgagor shall ensure that it shall not,
without the prior written consent of the Collateral Agent, use its voting rights
to permit the Company to amend its memorandum or articles of association in a
way which could be expected to adversely affect the interests of the Collateral
Agent or any of the Secured Parties.

 

6.10                         The Mortgagor shall procure that the Company shall
not:

 

(a)                                  create or permit to subsist any Security
Interest upon the whole or any part of its assets, except as permitted by the
Indenture Documents;

 

(b)                                 register any transfer of the Mortgaged
Shares to any person (except (i) to the Collateral Agent or its nominees
pursuant to the provisions of this Mortgage and (ii) as permitted by the
Indenture Documents);

 

(c)                                  issue any replacement share certificates in
respect of any of the Mortgaged Shares;

 

(d)                                 continue its existence under the laws of any
jurisdiction other than the Cayman Islands;

 

(e)                                  do anything which might result in the
Company being struck off the register as an exempted company;

 

(f)                                    issue, allot or grant warrants or options
with respect to any additional shares;

 

(g)                                 exercise any rights of forfeiture over any
of the Mortgaged Shares; or

 

(h)                                 purchase, redeem, otherwise acquire, cancel,
sub-divide, amalgamate, reclassify or otherwise restructure any of the Mortgaged
Property,

 

during the Security Period without the prior written consent of the Collateral
Agent.

 

6.11                         The Mortgagor shall procure that the Company shall
irrevocably consent to any transfer of the Mortgaged Shares by the Collateral
Agent or its nominee to any other person pursuant to the exercise of the
Collateral Agent’s rights under this Mortgage.

 

10

--------------------------------------------------------------------------------


 

6.12                         The Mortgagor shall not, without the prior written
consent of the Collateral Agent, participate in any vote concerning a members’
liquidation or compromise pursuant to the Companies Law.

 

7.                                      ENFORCEMENT OF SECURITY

 

7.1                               At any time after the occurrence of an Event
of Default or if a demand is made for the payment of the Secured Obligations,
the security hereby constituted shall become immediately enforceable and the
rights of enforcement of the Collateral Agent under this Mortgage shall be
immediately exercisable upon and at any time thereafter and, without prejudice
to the generality of the foregoing, the Collateral Agent without further notice
to the Mortgagor may, whether acting on its own behalf or through a receiver or
agent:

 

(a)                                  solely and exclusively exercise all voting
and/or consensual powers pertaining to the Mortgaged Property or any part
thereof and may exercise such powers in such manner as the Collateral Agent may
think fit;

 

(b)                                 date and present to the Company or any other
person any undated documents provided to it pursuant to Clause 4 or any other
provision of this Mortgage;

 

(c)                                  receive and retain all dividends, interest
or other moneys or assets accruing on or in respect of the Mortgaged Property or
any part thereof, such dividends, interest or other moneys or assets to be held
by the Collateral Agent, as additional security mortgaged and charged under and
subject to the terms of this Mortgage and any such dividends, interest and other
moneys or assets received by the Mortgagor after such time shall be held in
trust by the Mortgagor for the Collateral Agent and paid or transferred to the
Collateral Agent on demand;

 

(d)                                 take possession of, get in, assign,
exchange, sell, transfer, grant options over or otherwise dispose of the
Mortgaged Property or any part thereof at such place and in such manner and at
such price or prices as the Collateral Agent may deem fit, and thereupon the
Collateral Agent shall have the right to deliver, assign and transfer in
accordance therewith the Mortgaged Property so sold, transferred, granted
options over or otherwise disposed of including by way of changing the ownership
of the Mortgaged Shares as shown on the Register of Members;

 

(e)                                  borrow or raise money either unsecured or
on the security of the Mortgaged Property (either in priority to the Mortgage or
otherwise);

 

(f)                                    settle, adjust, refer to arbitration,
compromise and arrange any claims, accounts, disputes, questions and demands
with or by any person who is or claims to be a creditor of the Mortgagor or
relating to the Mortgaged Property;

 

(g)                                 bring, prosecute, enforce, defend and
abandon actions, suits and proceedings in relation to the Mortgaged Property or
any business of the Mortgagor;

 

(h)                                 redeem any security (whether or not having
priority to the Mortgage) over the Mortgaged Property and to settle the accounts
of any person with an interest in the Mortgaged Property;

 

(i)                                     exercise and do (or permit the Mortgagor
or any nominee of the Mortgagor to exercise and do) all such rights and things
as the Collateral Agent would be capable of exercising or doing if it were the
absolute beneficial owner of the Mortgaged Property;

 

11

--------------------------------------------------------------------------------


 

(j)                                     do anything else it may think fit for
the realisation of the Mortgaged Property or incidental to the exercise of any
of the rights conferred on the Collateral Agent under or by virtue of any
document to which the Mortgagor is party; and

 

(k)                                  exercise all rights and remedies afforded
to it under this Mortgage and applicable law.

 

7.2                               The Collateral Agent shall not be obliged to
make any enquiry as to the nature or sufficiency of any payment received by it
under this Mortgage or to make any claim or to take any action to collect any
moneys assigned by this Mortgage or to enforce any rights or benefits assigned
to the Collateral Agent by this Mortgage or to which the Collateral Agent may at
any time be entitled hereunder.

 

7.3                               Upon any sale of the Mortgaged Property or any
part thereof by the Collateral Agent, the purchaser shall not be bound to see or
enquire whether the Collateral Agent’s power of sale has become exercisable in
the manner provided in this Mortgage and the sale shall be deemed to be within
the power of the Collateral Agent, and the receipt of the Collateral Agent for
the purchase money shall effectively discharge the purchaser who shall not be
concerned with the manner of application of the proceeds of sale or be in any
way answerable therefor.

 

7.4                               Any money received or realised by the
Collateral Agent under the powers conferred by this Mortgage shall be paid or
applied in a manner consistent with Section 6.02 of the U.S. Security Agreement.

 

7.5                               During the Security Period, the Collateral
Agent may refrain from applying or enforcing any other moneys, security or
rights held by it in respect of the Secured Obligations or may apply and enforce
such moneys, security or rights in such manner and in such order as it shall
decide in its unfettered discretion.

 

7.6                               Neither the Collateral Agent nor its agents,
managers, officers, employees, delegates and advisers shall be liable for any
claim, demand, liability, loss, damage, cost or expense incurred or arising in
connection with the exercise or purported exercise of any rights, powers and
discretions hereunder in the absence of dishonesty or wilful default.

 

7.7                               The Collateral Agent shall not, by reason of
the taking of possession of the whole or any part of the Mortgaged Property or
any part thereof, be liable to account as mortgagee-in-possession or for
anything except actual receipts or be liable for any loss upon realisation or
for any default or omission for which a Collateral Agent-in-possession might be
liable.

 

8.                                      APPOINTMENT OF A RECEIVER

 

8.1                               At any time after:

 

(a)                                  the occurrence of an Event of Default; or

 

(b)                                 a request has been made by the Mortgagor to
the Collateral Agent for the appointment of a receiver over its assets or in
respect of the Mortgagor,

 

then notwithstanding the terms of any other agreement between the Mortgagor and
any person, the Collateral Agent may (unless precluded by law) appoint in
writing any person or persons to be a receiver or receiver and manager of all or
any part of the Mortgaged Property as the Collateral Agent may choose in its
entire discretion.

 

8.2                               Where more than one receiver is appointed, the
appointees shall have power to act jointly or separately unless the Collateral
Agent shall specify to the contrary.

 

12

--------------------------------------------------------------------------------


 

8.3                               The Collateral Agent may from time to time
determine the remuneration of a receiver.

 

8.4                               The Collateral Agent may remove a receiver
from all or any of the Mortgaged Property of which he is the receiver and after
the receiver has vacated office or ceased to act in respect of any of the
Mortgaged Property, appoint a further receiver over all or any of the Mortgaged
Property in respect of which he shall have ceased to act.

 

8.5                               Such an appointment of a receiver shall not
preclude:

 

(a)                                  the Collateral Agent from making any
subsequent appointment of a receiver over all or any Mortgaged Property over
which a receiver has not previously been appointed or has ceased to act; or

 

(b)                                 the appointment of an additional receiver to
act while the first receiver continues to act.

 

8.6                               The receiver shall be the agent of the
Mortgagor (which shall be solely liable for his acts, defaults and remuneration)
unless and until the Mortgagor is placed into liquidation, after which time he
shall act as principal. The receiver shall not at any time become the agent of
the Collateral Agent.

 

9.                                      POWERS OF A RECEIVER

 

9.1                               Subject to the terms of the Intercreditor
Agreement, in addition to those powers conferred by law, a receiver shall have
and be entitled to exercise in relation to the Mortgagor all the powers set
forth below:

 

(a)                                  to exercise all rights of the Collateral
Agent under or pursuant to this Mortgage, including all voting and other rights
attaching to the Mortgaged Property;

 

(b)                                 to make any arrangement or compromise with
others as he shall think fit;

 

(c)                                  to appoint managers, officers and agents
for the above purposes at such remuneration as the receiver may determine;

 

(d)                                 to redeem any prior encumbrance and settle
and pass the accounts of the encumbrancer and any accounts so settled and passed
shall (subject to any manifest error) be conclusive and binding on the Mortgagor
and the money so paid shall be deemed an expense properly incurred by the
receiver;

 

(e)                                  to pay the proper administrative charges in
respect of time spent by its agents and employees in dealing with matters raised
by the receiver or relating to the receivership of the Mortgagor; and

 

(f)                                    to do all such other acts and things as
may be considered by the receiver to be incidental or conducive to any of the
above matters or powers or otherwise incidental or conducive to the
preservation, improvement or realisation of the Mortgaged Property or the value
thereof.

 

10.                               FURTHER ASSURANCES

 

10.1                         The Mortgagor shall at its own expense promptly do
all such acts or execute all such documents (including assignments, transfers,
mortgages, charges, notices and instructions) as the Collateral Agent may
reasonably specify and in such form as the Collateral Agent may reasonably
require in order to:

 

13

--------------------------------------------------------------------------------


 

(a)                                  perfect or protect the security created or
intended to be created under or evidenced by this Mortgage (which may include
the execution of a charge, assignment or other security over all or any of the
assets which are, or are intended to be, the subject of this Mortgage) or for
the exercise of any rights, powers and remedies of the Collateral Agent provided
by or pursuant to this Mortgage, the Indenture Documents or by law; or

 

(b)                                 following an Event of Default, subject to
the Intercreditor Agreement, facilitate the realisation of the assets which are,
or are intended to be, the subject of this Mortgage.

 

10.2                         Without limiting the other provisions of this
Mortgage, the Mortgagor shall at its own expense take all such action as is
available to it (including making all filings and registrations) as may be
necessary for the purpose of the creation, perfection, protection or maintenance
of any security conferred or intended to be conferred on the Collateral Agent by
or pursuant to this Mortgage.

 

11.                               INDEMNITIES

 

11.1                         The Mortgagor will indemnify and save harmless the
Collateral Agent, any receiver and each agent or attorney appointed under or
pursuant to this Mortgage from and against any and all reasonable expenses,
claims, liabilities, losses, taxes, costs, duties, fees and charges suffered,
incurred or made by the Collateral Agent or such agent or attorney other than as
a result of the gross negligence or wilful default of the Mortgagee:

 

(a)                                  in the exercise or purported exercise of
any rights, powers or discretions vested in them pursuant to this Mortgage;

 

(b)                                 in the preservation or enforcement of the
Collateral Agent’s rights under this Mortgage or the priority thereof;

 

(c)                                  on the release of any part of the Mortgaged
Property from the security created by this Mortgage; or

 

(d)                                 arising out of any breach by the Mortgagor
of any term of this Mortgage,

 

and the Collateral Agent or such receiver, agent or attorney may retain and pay
all sums in respect of the same out of money received under the powers conferred
by this Mortgage.  All amounts suffered, incurred or paid by the Collateral
Agent or such receiver, agent or attorney or any of them shall be recoverable on
a full indemnity basis provided that nothing in this Clause 11.1 shall require
the Mortgagor to indemnify and save harmless the Collateral Agent from and
against any expenses, claims, liabilities, losses, taxes, costs, duties, fees
and charges suffered, incurred or made by the Collateral Agent as a result of
the Collateral Agent’s dishonesty or wilful default.

 

11.2                         If, under any applicable law or regulation, and
whether pursuant to a judgment being made or registered against the Mortgagor or
the bankruptcy or liquidation of the Mortgagor or for any other reason any
payment under or in connection with this Mortgage is made or fails to be
satisfied in a currency (the “Payment Currency”) other than the currency in
which such payment is due under or in connection with this Mortgage (the
“Contractual Currency”), then to the extent that the amount of such payment
actually received by the Collateral Agent when converted into the Contractual
Currency at the rate of exchange, falls short of the amount due under or in
connection with this Mortgage, the Mortgagor, as a separate and independent
obligation, shall indemnify and hold harmless the Collateral Agent against the
amount of such shortfall.  For the purposes of this Clause 11.2, “rate of
exchange” means the rate at which the Collateral Agent is able on or about the
date of such payment to purchase the Contractual Currency with the Payment
Currency and shall take into account any premium and other costs of exchange
with respect thereto.

 

14

--------------------------------------------------------------------------------


 

12.                               POWER OF ATTORNEY

 

12.1                         The Mortgagor, by way of security and in order more
fully to secure the performance of its obligations hereunder, hereby irrevocably
appoints the Collateral Agent and the persons deriving title under it
(including, but without any limitation, any receiver) jointly and also severally
(with full power of substitution and delegation) to be its attorney-in-fact:

 

(a)                                  to execute and complete in favour of the
Collateral Agent or its nominees or of any purchaser any documents which the
Collateral Agent may from time to time require for perfecting the Collateral
Agent’s title to, for vesting any of the assets and property hereby mortgaged,
or charged in the Collateral Agent or its nominees or in any purchaser or for
any of the purposes contemplated in Clause 7.1 hereof;

 

(b)                                 after the occurrence of an Event of Default,
to give effectual discharges for payments, to take and institute on non-payment
(if the Collateral Agent in its sole discretion so decides) all steps and
proceedings in the name of the Mortgagor or of the Collateral Agent for the
recovery of such moneys, property and assets hereby mortgaged or charged;

 

(c)                                  after the declaration by the Collateral
Agent of an Event of Default, to agree accounts and make allowances and give
time or other indulgence to any surety or other person liable;

 

(d)                                 so as to enable the Collateral Agent to
carry out in the name of the Mortgagor any obligation imposed on the Mortgagor
by this Mortgage (including the execution and delivery of any deeds, charges,
assignments or other security and any transfers of the Mortgaged Property and
the exercise of all the Mortgagor’s rights and discretions in relation to the
Mortgaged Property);

 

(e)                                  so as to enable the Collateral Agent and
any receiver or other person to exercise, or delegate the exercise of, any of
the rights, powers and authorities conferred on them by or pursuant to this
Mortgage or by law (including, after the occurrence of an Event of Default, the
exercise of any right of a legal and beneficial owner of the Mortgaged
Property), and

 

(f)                                    generally for it and in its name and on
its behalf and as its act and deed or otherwise execute, seal and deliver and
otherwise perfect and do any such legal assignments and other assurances,
charges, authorities and documents over the moneys, property and assets hereby
charged, and all such deeds, instruments, acts and things which may be required
for the full exercise of all or any of the powers conferred or which may be
deemed proper on or in connection with any of the purposes aforesaid,

 

in each case, subject to the terms, conditions and provisions of the
Intercreditor Agreement.

 

12.2                         Notwithstanding any other provision of Clause 12.1,
the power of attorney created by Clause 12.1 shall not be exercisable by or on
behalf of the Collateral Agent as the case may be until an Event of Default has
occurred.

 

12.3                         The power hereby conferred shall be a general power
of attorney and the Mortgagor hereby ratifies and confirms and agrees to ratify
and confirm any instrument, act or thing which any attorney appointed pursuant
hereto may execute or do.  In relation to the power referred to herein, the
exercise by the Collateral Agent of such power shall be conclusive evidence of
its right to exercise the same.

 

15

--------------------------------------------------------------------------------


 

13.                               EXPENSES

 

13.1                         The Mortgagor shall pay to the Collateral Agent on
demand all reasonable costs, fees and expenses (including, but not limited to,
properly incurred legal fees and expenses) and taxes thereon incurred by the
Collateral Agent or for which the Collateral Agent may become liable in
connection with:

 

(a)                                  the negotiation, preparation and execution
of this Mortgage;

 

(b)                                 the preserving or enforcing of, or
attempting to preserve or enforce, any of its rights under this Mortgage or the
priority hereof;

 

(c)                                  any variation of, or amendment or
supplement to, any of the terms of this Mortgage; or

 

(d)                                 any consent or waiver required from the
Collateral Agent in relation to this Mortgage

 

and in the case referred to in Clauses 13.1(c) and 13.1(d), regardless of
whether the same is actually implemented, completed or granted, as the case may
be.

 

13.2                         The Mortgagor shall pay promptly all registration,
stamp, documentary and other like duties and taxes to which this Mortgage may be
subject or give rise and shall indemnify the Collateral Agent on demand against
any and all liabilities with respect to or resulting from any delay or omission
on the part of the Mortgagor to pay any such duties or taxes.

 

14.                               RELEASE

 

14.1                         Subject to Clause 14.2, when all the Secured
Obligations have been paid in full in cash or the Security Interest created by
this Mortgage is automatically released pursuant to Section 11.04 of the
Indenture, the Collateral Agent shall (at the request and cost of the Mortgagor)
execute such documents and do all such reasonable acts as may be necessary to
release the Mortgaged Property from the security constituted by this Mortgage. 
Such release shall not prejudice the rights of the Collateral Agent under
Clause 11.

 

14.2                         If the Collateral Agent considers in good faith
that any amount received in payment or purported payment of the Secured
Obligations (whether received from or paid by the Company, any Other Guarantor
or any other relevant person) is capable of being avoided or reduced by virtue
of any insolvency or other similar laws:

 

(a)                                  the liability of the Mortgagor under this
Mortgage and the security constituted by this Mortgage shall continue and such
amount shall not be considered to have been irrevocably paid; and

 

(b)                                 the Collateral Agent may keep any security
held by it in respect of the Mortgagor’s liability under the Indenture Documents
in order to protect the Secured Parties against any possible claim under
insolvency law for up to six years after all Secured Obligations have been
satisfied.  If a claim is made against a Secured Party within that period,
the Collateral Agent may keep the security until that claim has finally been
dealt with.

 

15.                               NOTICES

 

Any notice or other communication given or made under or in connection with the
matters contemplated by this Mortgage shall be provided in accordance with
Section 12.03 of the Indenture (with any notice to the Mortgagor prior to the
Transaction Time to be delivered care of the Borrower).

 

16

--------------------------------------------------------------------------------


 

16.                               ASSIGNMENTS

 

16.1                         This Mortgage shall be binding upon and shall enure
to the benefit of the Mortgagor, the Collateral Agent and each of their
respective successors and (subject to clauses 16.2 and 16.3) assigns and
references in this Mortgage to any of them shall be construed accordingly.

 

16.2                         The Mortgagor may not assign or transfer all or any
part of its rights and/or obligations under this Mortgage.

 

16.3                         The Collateral Agent may assign and transfer its
rights pursuant to this Mortgage in accordance with the terms of Section 7.05 of
the U.S. Security Agreement.

 

17.                               COLLATERAL AGENT

 

17.1                         The Collateral Agent holds the benefit of this
Mortgage (and any other security created in its favour pursuant to this
Mortgage) as agent for and on behalf of the Secured Parties pursuant to the
terms of the Indenture and the U.S. Security Agreement.  The retirement of the
person for the time being acting as Collateral Agent and the appointment of a
successor shall be effected in the manner provided for in the Indenture.

 

17.2                         Nothing in this Mortgage shall constitute or be
deemed to constitute a partnership between any of the Secured Parties and the
Collateral Agent.

 

18.                               SET-OFF

 

18.1                         The Mortgagor authorises the Collateral Agent (but
the Collateral Agent shall not be obliged to exercise such right), after the
occurrence of an Event of Default to set off against the Secured Obligations any
amount or other obligation (contingent or otherwise) owing by the Collateral
Agent to the Mortgagor.

 

19.                               SUBSEQUENT SECURITY INTERESTS

 

19.1                         If the Collateral Agent at any time receives or is
deemed to have received notice of any subsequent Security Interest affecting all
or any part of the Mortgaged Property or any assignment or transfer of the
Mortgaged Property which is prohibited by the terms of this Mortgage, all
payments thereafter by or on behalf of the Mortgagor to the Collateral Agent
shall be treated as having been credited to a new account of the Mortgagor and
not as having been applied in reduction of the Secured Obligations as at the
time when the Collateral Agent received such notice.

 

20.                               MISCELLANEOUS

 

20.1                         The Collateral Agent, at any time and from time to
time, may delegate by power of attorney or in any other manner to any person or
persons all or any of the powers, authorities and discretions which are for the
time being exercisable by the Collateral Agent under this Mortgage in relation
to the Mortgaged Property or any part thereof.  Any such delegation may be made
upon such terms and be subject to such regulations as the Collateral Agent may
think fit.  The Collateral Agent shall not be in any way liable or responsible
to the Mortgagor for any loss or damage arising from any act, default, omission
or misconduct on the part of any such delegate provided the Collateral Agent has
acted reasonably in selecting such delegate.

 

20.2                         If any of the clauses, conditions, covenants or
restrictions (the “Provision”) of this Mortgage or any deed or document
emanating from it shall be found to be void but would be valid if some part
thereof were deleted or modified, then the Provision shall apply with such
deletion or modification as may be necessary to make it valid and effective.

 

17

--------------------------------------------------------------------------------


 

20.3                         This Mortgage (together with any documents referred
to herein) constitutes the whole agreement between the Parties relating to its
subject matter and no variations hereof shall be effective unless made in
writing and signed by each of the Parties.

 

20.4                         Each document, instrument, statement, report,
notice or other communication delivered in connection with this Mortgage shall
be in English or where not in English shall be accompanied by a certified
English translation which translation shall with respect to all documents of a
contractual nature and all certificates and notices to be delivered hereunder be
the governing version and upon which in all cases the Collateral Agent and the
Secured Parties shall be entitled to rely.

 

20.5                         This Mortgage may be executed in counterparts each
of which when executed and delivered shall constitute an original but all such
counterparts together shall constitute one and the same instrument.

 

20.6                         The parties intend that this Mortgage take effect
as a deed notwithstanding the fact that the Collateral Agent may only execute it
under hand.

 

20.7                         Whenever reference is made in this Mortgage to any
action by, consent, designation, specification, requirement or approval of,
notice, request or other communication from, or other direction given or action
to be undertaken or to be (or not to be) suffered or omitted by the Collateral
Agent or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction or other exercise of discretion, rights or remedies
to be made (or not to be made) by the Collateral Agent, it is understood that in
all cases the Collateral Agent shall be acting, giving, withholding, suffering,
omitting, taking or otherwise undertaking and exercising the same (or shall not
be undertaking and exercising the same) as directed in accordance with the
Indenture.  This provision is intended solely for the benefit of the Collateral
Agent and its successors and permitted assigns and is not intended to and will
not entitle the other parties hereto to any defense, claim or counterclaim, or
confer any rights or benefits on any party hereto.

 

21.                               LAW AND JURISDICTION

 

21.1                         This Mortgage shall be governed by and construed in
accordance with the laws of the Cayman Islands and the Parties hereby
irrevocably submit to the non-exclusive jurisdiction of the courts of the
Cayman Islands, provided that nothing in this clause shall affect the right of
the Collateral Agent to serve process in any manner permitted by law or limit
the right of the Collateral Agent to take proceedings with respect to this
Mortgage against the Mortgagor in any jurisdiction nor shall the taking of
proceedings with respect to this Mortgage in any jurisdiction preclude the
Collateral Agent from taking proceedings with respect to this Mortgage in any
other jurisdiction, whether concurrently or not.

 

22.                               INTERCREDITOR AGREEMENT

 

22.1                         The Security Interests created by this Mortgage on
the property described herein are subordinate to the Security Interests on such
property created by any similar instrument already granted to any First Priority
Secured Party, in such property, in accordance with the provisions of the
Intercreditor Agreement.  Notwithstanding anything to the contrary, the exercise
of any right or remedy by the Collateral Agent hereunder is subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Mortgage, the terms of the
Intercreditor Agreement shall govern.

 

18

--------------------------------------------------------------------------------

 


 

IN WITNESS whereof this Equitable Share Mortgage has been entered into by the
parties and executed as a deed on the day and the year first before written.

 

 

GIVEN under the Common Seal of

)

 

 

SEAGATE TECHNOLOGY PLC

)

 

 

in the presence of:

)

 

 

 

 

 

 

 

/s/ Kenneth M. Massaroni

 

 

Kenneth M. Massaroni

 

 

Director

 

 

 

 

 

 

 

 

/s/ Patrick J. O’Malley III

 

 

Patrick J. O’Malley III

 

 

Director

 

 

in the presence of:

 

 

 

 

 

/s/ Demetrios N. Mavrikis

 

Signature of Witness

 

 

 

Name:

Demetrios N. Mavrikis

 

 

 

 

Address:

920 Disc Dr, Scotts Valley, CA 95066

 

 

 

 

Occupation:

Executive Assistant

 

 

 

[Signature Page to Second Priority Mortgage of Shares in Seagate Technology]

 

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by WELLS FARGO

)

 

/s/ Maddy Hall

BANK, NATIONAL ASSOCIATION

)

 

Duly Authorised Signatory

 

)

 

 

 

)

 

 

 

)

 

 

 

 

in the presence of:

 

 

 

 

 

/s/ Brian A. Buchanan

 

Signature of Witness

 

 

 

Name:

Brian A. Buchanan, Vice President

 

 

 

 

Address:

Wells Fargo Bank, N.A.
Corporate Trust Services
707 Wilshire Blvd, 17th Floor
Los Angeles, CA 90017

 

 

 

 

Occupation:

Corporate Trust Officer

 

 

 

[Signature Page to Second Priority Mortgage of Shares in Seagate Technology]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SEAGATE TECHNOLOGY

 

(THE “COMPANY”)

 

SHARE TRANSFER CERTIFICATE

 

[LEFT UNDATED]

 

SHARE TRANSFER CERTIFICATE
DATED                                                                                                           

 

                                                                                                                (the
“Transferor”) does hereby transfer to
                                                               (the
“Transferee”)
                                                                       (the
“Shares”) of a par value of                  each.

 

 

SIGNED by the Transferor by:

)

 

 

 

)

 

Duly Authorised Signatory

 

)

 

 

 

)

 

Name:

 

 

)

 

 

 

 

)

 

Title:

 

 

)

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

21

--------------------------------------------------------------------------------


 

And I/we do hereby agree to take the Shares.

 

 

SIGNED by the Transferee by:

)

 

 

 

)

 

Duly Authorised Signatory

 

)

 

 

 

)

 

Name:

 

 

)

 

 

 

 

)

 

Title:

 

 

)

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

IRREVOCABLE APPOINTMENT OF PROXY

 

SEAGATE TECHNOLOGY

(THE “COMPANY”)

 

This Irrevocable Appointment of Proxy shall not become effective until the
Irrevocable Appointment of Proxy dated 1 March 2010 granted by the Companies in
favour of JPMorgan Chase Bank, N.A. as first priority secured party has been
terminated pursuant to and in accordance with the Articles of Association of the
respective Companies.

 

The undersigned being the legal and beneficial owner of all of the issued and
outstanding shares of US$1.00 par value each (the “Initial Shares”) in the
Company, an exempted company incorporated with limited liability in the Cayman
Islands, hereby irrevocably, with respect to the Company:

 

1.                                       makes, constitutes and appoints WELLS
FARGO BANK, NATIONAL ASSOCIATION as collateral agent and trustee for and on
behalf of the Secured Parties (as defined in the Mortgage) (the “Proxy”) as the
irrevocable proxy of the undersigned with full power to appoint a nominee or
nominees to act hereunder from time to time and to have all other rights and
entitlements of an “Irrevocable Proxy” (as such term is defined in the Articles
of Association of the Company) under the Articles of Association of the Company,
including to vote the Initial Shares and all other shares in the Company from
time to time legally owned by the undersigned (the “Shares”) registered in its
name at all general meetings of shareholders of the Company with the same force
and effect as the undersigned might or could do and to requisition and convene a
meeting or meetings of the shareholders of the Company for the purpose of
considering any resolution of the members of the Company in respect of any
proposal to amend the Memorandum of Association and/or the Articles of
Association with respect to those provisions inserted pursuant to a Special
Resolution of the Company passed on or about the Transaction Time (the “Reserved
Matter”);

 

2.                                       makes, constitutes and appoints the
Proxy as the true and lawful attorney-in-fact of the undersigned to approve,
complete, amend, execute and deliver any resolution in writing concerning any
Reserved Matter or sign any approval in writing concerning any Reserved Matter
as contemplated in the Articles of Association of the Company in the name of and
on behalf of the undersigned, and the undersigned hereby ratifies and confirms
all that the said Proxy or its nominee or nominees shall do or cause to be done
by virtue hereof.

 

The Shares are the subject of a mortgage (the “Mortgage”) dated 1 March 2010,
between the Proxy and Seagate Technology plc as mortgagor.

 

The power of attorney hereby granted is granted irrevocably for full value as
part of the security constituted hereby to secure proprietary interests of and
the performance of obligations owed to Wells Fargo Bank, National Association
within the meaning of the Powers of Attorney Law (1996 Revision) of the Cayman
Islands and the undersigned hereby acknowledges the same.

 

The power of attorney granted hereunder (and the appointment of the Proxy as
irrevocable proxy of the undersigned) shall be governed by and construed in
accordance with the laws of the Cayman Islands and shall be irrevocable until
the discharge and release of the relevant Mortgage.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS whereof this Instrument is executed as a deed the day and year first
above written.

 

GIVEN under the Common Seal of

)

 

 

SEAGATE TECHNOLOGY PLC

)

 

 

in the presence of:

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Director/Secretary*

 

 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Occupation:

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM OF LETTER OF INSTRUCTIONS TO REGISTERED OFFICE PROVIDER APPOINTING
INSTRUCTING PARTY

 

SEAGATE TECHNOLOGY HDD HOLDINGS

(THE “COMPANY”)

PO Box 309, Ugland House

George Town, Grand Cayman KY1-1104

Cayman Islands

 

1 March 2010

 

MAPLES CORPORATE SERVICES LIMITED (“MCS”)

PO Box 309, Ugland House

George Town, Grand Cayman KY1-1104

Cayman Islands

 

Dear Sirs

 

INSTRUCTIONS TO THE REGISTERED OFFICE PROVIDER APPOINTING INSTRUCTING PARTY

 

These Instructions to the Registered Office Provider Appointing Instructing
Party dated 1 March 2010 from the Companies to MCS shall not become effective
until the discharge and release of the mortgages dated 1 March 2010 between
JPMorgan Chase Bank, N.A. as first priority secured party and Seagate HDD Cayman
as mortgagor.

 

We hereby notify you that pursuant to a mortgage (the “Mortgage”) dated 1
March 2010 between Wells Fargo Bank, National Association as Collateral Agent
(the “Collateral Agent” or “Mortgagee”) and Seagate Technology plc as mortgagor
(the “Mortgagor”), the Mortgagor has granted a second priority security interest
in favour of the Mortgagee over all the shares standing in its name in the
Company identified in the Mortgage and all other shares in the Company from time
to time legally or beneficially owned by the Mortgagor (the “Shares”).

 

We refer to the registered office agreement dated 1 January 2002 between MCS and
the Company (the “RO Agreement”) and hereby agree that Clause 9.1 (Instructions
and Reliance) of the agreement shall be deemed to be amended by the following.
At any time after the Mortgagee notifies you in writing that an Event of Default
(as defined in the Mortgage) has occurred you are hereby authorised and entitled
to rely upon the instructions of the Mortgagee to register the Mortgagee or its
nominee (as the Mortgagee may direct) as the registered holder of the Shares
pursuant to the Mortgage and to otherwise comply with any directions or
instructions from the Mortgagee in relation thereto.

 

Such authorisation and entitlement to rely upon the instructions of the
Mortgagee shall terminate upon the discharge and release of the relevant
Mortgage.

 

25

--------------------------------------------------------------------------------


 

Please confirm by countersigning below that you agree to such amendment of the
RO Agreement.

 

Yours faithfully

 

 

 

 

Authorised Signatory for and on behalf of the Company

 

 

 

 

 

Acknowledged and agreed.

 

 

 

 

 

 

 

 

Authorised Signatory for and on behalf of Maples Corporate Services Limited

 

 

26

--------------------------------------------------------------------------------